Citation Nr: 1818826	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-41 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic back strain and degenerative joint disease (DJD), secondary to compression fracture of T11 and T12 (back disability).

2.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


REMAND

The Veteran served on active duty from July 1981 to May 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a March 2018 Travel Board hearing before the undersigned Veterans Law Judge.

The Veteran contends that he should receive higher ratings for his low back and bilateral lower extremity disabilities.  The Veteran was afforded an October 2013 VA examination in which he was diagnosed with degenerative joint disease (DJD) of the back.  The Veteran reported daily back pain and flare-ups in the morning, during which his pain increased to 8/10 and occurred five times per week.  Range of motion testing revealed flexion to 80 degrees, reduced to 65 degrees after three repetitions.  Additionally, functional loss was noted with tenderness along the thoracic spine.  The examiner also indicated bilateral lower extremity radiculopathy, including constant mild pain in both lower extremities.  She reported overall severe radiculopathy in the Veteran's right lower extremity and moderate radiculopathy in his left lower extremity.

The Veteran submitted a March 2014 notice of disagreement in which he reported worsening low back pain, excruciating at times, and difficulty getting out of bed.  He stated his legs become numb all the time and that he suffers spasms on the backs of both legs.  He indicated his legs become very painful when he sleeps of sits for long periods.

At the March 2018 Board hearing, the Veteran reiterated the symptoms and indicated that the conditions had worsened and deteriorated, including since the October 2013 VA examination.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of his service-connected back and lower extremity disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board finds that a remand is required for a new VA examination to fully evaluate the severity of the Veteran's service-connected back disability.  The United States Court of Appeals for Veterans Claims (Court) found that pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  This standard was not completely satisfied in the most recent October 2013 VA examination and, therefore, the Board finds that another VA examination is required.

Additional discussion is also necessary for the Veteran's reported flare-ups.  He reported to the October 2013 examiner that he suffers daily flare-ups.  However, the examiner indicated it would be impossible without resorting to mere speculation to indicate any additional range of motion loss of the Veteran's back during a flare-up or over a period of time.  During the additional examination, any reported flare-ups should be addressed by the examiner.  He or she should reasonably attempt to determine the impact of any reported flare-ups before concluding that an opinion could not be provided without resorting to speculation.  On remand, the examiner is required to ascertain adequate information regarding the Veteran's flare-ups and "estimate the functional loss that would occur during flares."  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

During the March 2018 Board hearing, the Veteran indicated that he is in VA Vocational Rehabilitation.  As such, any records associated with his VA Vocational Rehabilitation should be associated with the claims file.

The Veteran has indicated his medical treatment is through the VA Medical Center.  Therefore, updated VA treatment records must be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from October 2014.

2.  Obtain the entirety of the Veteran's records pertaining to his VA vocational rehabilitation benefits.

3.  Thereafter, arrange for the Veteran to undergo a VA examination to determine the nature and severity of his back disability and associated lower extremity disabilities.

The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion.  The examiner should comment on the functional limitations caused by pain and the effect of pain on his range of motion.

The examiner should specifically test the joint for pain on both active and passive motion, and in weight bearing and nonweight-bearing.

The examiner should estimate the functional loss that would occur during flare-ups.  He or she should ascertain adequate information regarding any reported flares.

The examiner should also identify, and comment on the frequency and extent of all neurological symptoms associated with the service-connected back disability, to include radiculopathy of the lower extremities.  Such neurological manifestations should be described in detail.

A complete rationale for all opinions expressed should be provided.

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

